Citation Nr: 1119204	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD and an adjustment disorder, to include whether the disorder is aggravated by either or both PTSD and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1997 to June 2001, from November 2004 to April 2005, and from October 2007 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a December 2010 videoconference hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD and an adjustment disorder, to include depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's in-service stressors have been verified.

2.  Current medical evidence includes a diagnosis of PTSD and competent, probative evidence of a nexus between the Veteran's PTSD and the in-service stressor.




CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As to issue of entitlement to service connection for PTSD, governing criteria specifically require (i) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA  amended its adjudication regulations governing service connection for posttraumatic stress disorder by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, as the Veteran's stressor has been confirmed, these amendments to 38 C.F.R. § 3.304(f) need not be discussed in the analysis below.

Analysis

Service treatment records show that the Veteran was awarded the combat infantryman's badge for his combat service in Iraq.  Service treatment records additionally include a December 2008 evaluation which specifically notes that the Veteran had posttraumatic stress disorder secondary to his combat experiences.  Post-service VA medical center treatment records dated in March, April and July 2009 all show diagnoses for posttraumatic stress disorder due to his in-service stressors.  

In January 2009, the Veteran was afforded a VA examination.  The VA examiner concluded that there was insufficient evidence to warrant the diagnosis of posttraumatic stress disorder.  The Board finds, however, that despite the negative opinion of the VA examiner, the evidence is overwhelmingly in favor of the Veteran's claim for entitlement to service connection for posttraumatic stress disorder.  The record includes evidence of confirmed in-service stressors and the Veteran presently carries a diagnosis of posttraumatic stress disorder which has been directly attributed to his combat experience.  The claim for entitlement to service connection for posttraumatic stress disorder is therefore allowed.


ORDER

Entitlement to service connection for posttraumatic stress disorder, is granted.


REMAND

In his December 2010 videoconference hearing, the Veteran stated his belief that his depression had its origin in the military.  VA Medical Center treatment notes include an April 2009 finding that among the Veteran's psychiatric symptoms were symptoms of both posttraumatic stress disorder and depression.  In light of the favorable decision above, the RO must reconsider the issue of entitlement to service connection for depression.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, in some circumstances the symptoms of service connected and non-service connected psychiatric disorders are so similar that they cannot be divided.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If that is the case, both the nonservice connected and service connected symptoms are considered service connected.

Here, however, the evidence is currently insufficient to determine whether the Veteran's depression is a distinct psychiatric disorder separate and apart from his now service connected posttraumatic stress and adjustment disorders, or whether it is an element of either or both disabilities.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  The AMC/RO should review all of the available evidence and perform any additional development as it sees fit to include affording the Veteran a new VA examination.  Should the AMC/RO determine that a new examination is in order, the examiner must address whether the Veteran has a distinct psychiatric disorder other than posttraumatic stress and adjustment disorders.  If so, the examiner must opine whether it is at least as likely as not that depression is either caused or aggravated by either or both posttraumatic stress and adjustment disorders.  If not, the examiner must opine whether it is at least as likely as not  that the disorder is directly related to the appellant's active duty service.  A complete rationale must be provided for all opinions offered.  The examiner should provide a copy of their curriculum vitae with the examination report.
3.  Thereafter, the RO should readjudicate the question  of entitlement to service connection for an acquired psychiatric disorder, to include depression, to include due to posttraumatic stress and adjustment disorders.    If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


